                                                         D/p
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                         X
 J & J SPORTS PRODUCTIONS,INC.,

                              Plaintiff,                                     ORDER
               -against-                                            17-CV-5359(NGG)(ST)

BERNARD JAMES and CORLETTE NY
RESTAURANT & LOUNGE,INC.
d^/a CORLETTE NY,

                              Defendants.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff J & J Sports Productions, Inc., initiated this action on September 12,2017,

asserting claims under Sections 553 and 605 ofthe Federal Communications Act of 1934

("FCA"),47 U.S.C. §§ 553,605, against Defendants Bernard James and Corlette NY Restaurant

& Lounge,Inc. d^/a Corlette NY. (Compl.(Dkt. 1).) Plaintiff previously moved for default

judgment against each Defendant, requesting that both be held liable for the unauthorized

broadcast of a pay-per-view event licensed to Plaintiffin violation of Section 605 ofthe FCA.

rSee Mot.for Default J. as to Def. Corlette NY Restaurant & Lounge,Inc.(Dkt. 10); Mot. for

Default J. as to Def. Bernard James(Dkt. 14).) The court referred both motions to Magistrate

Judge Steven Tiscione for a Report and Recommendation("R&R"). (See Apr. 20,2018 Order;

May 17,2018 Order.) On July 25,2018, Judge Tiscione issued an R&R in which he

recommended that the court grant Plaintiff's motions, award appropriate damages, and allow

Plaintiffto submit a motion for attorneys' fees and costs within fourteen days ofthe Clerk of

Court's entry ofjudgment(the "July 25 R&R"). (See July 25,2018 R&R(Dkt. 15).) The court

adopted the July 25 R&R(Order Adopting R&R(Dkt. 17)), and the Clerk of Court entered

judgment(Clerk's J.(Dkt. 18)).


                                                1
        Plaintifftimely filed the motion for attorneys' fees and costs(the "Motion"). (See Mot.

for Attorneys' Fees and Costs("Mot.")(Dkt. 19).) The court referred the Motion to Judge

Tiscione for an R&R, (Sept. 5,2018 Order.) On March 5,2019, Judge Tiscione issued an R&R

in which he recommended that the court deny Plaintiffs request for attorneys' fees, but grant

some of its requested costs, for a total award of $1,043.45(the "March 5 R&R"). (See March 5,

2019 R&R(Dkt. 20).)

        Judge Tiscione explained that under Section 605 ofthe FCA,the district court "shall

direct the recovery offull costs, including awarding reasonable attorneys' fees to an aggrieved

party who prevails" on a claim brought pursuant to the section.(Id. at 2(citing 47 U.S.C. §

605(e)(3)(B)(iii)).) However, when an attorney fails to keep "contemporaneous time records ...

specify[ing],for each attorney, the date, the hours expended, and the nature ofthe work done,"

(id.(quoting Marion S. Mishkin Law Office v. Lonalo. 767 F.3d 144,148(2d Cir. 2014)

(alterations in original)(internal quotation marks and citation omitted))), a motion for attorneys'

fees must ordinarily be denied in its entirety (id.(citing Scott v. Citv ofNew York.626 F.3d 130,

133(2d Cir. 2010))). Here,Plaintiff submitted time records ofthe work purportedly conducted

by his attorneys and paraprofessional staff, but it is clear that these records are not

contemporaneous(id (citing Mem.in Supp. of Mot.("Mem.")(Dkt. 19-1) at 2-4; Decl. of

Thomas P. Riley, Esq.("Riley Deck")(Dkt. 19-2)^ 6)), and there is no evidence that

contemporaneous records exist(id (citing Cruz v. Local Union No. 3 ofthe Int'l Bhd. of Elec.

Workers. 34 F.3d 1148, 1160(2d Cir. 1994)(holding that records that are reconstructed versions

of existing contemporaneously kept records can support an award of attorneys' fees))). Judge

Tiscione also noted that none ofthe limited exceptions to the requirement ofcontemporaneous

time records are present here. (Id at 3-4.) Plaintiff has presented no evidence that
 contemporaneous billing records were destroyed by forces beyond Plaintiff or its attomeys'

control, nor that Plaintiffs attomeys kept such records in the first place. (Id at 4(citing Scott,

626 F.3d at 134(discussing "rare circumstances where an award offees might be warranted even

in the total absence of contemporaneous records—such as where the records were consumed by

fire or rendered irretrievable by a computer malfunction before counsel had an opportunity to

prepare his application"); Lopalo. 767 F.3d at 149 (finding that it was clear error to deny fees

without further inquiry into timekeeping practices where parties disputed whether attomey's

particular method oftimekeeping qualified as "contemporaneous")).) Moreover, Plaintiffs

attomeys never appeared before the court, so it is not possible to compensate them for such time.

(Id (citing Scott v. City ofNew York.643 F.3d 56,59(2d Cir. 2011)(observing that time when

attomey was "physically before the district court" could be compensated by an award of

attomeys' fees)).)

       With respect to costs. Judge Tiscione noted that a prevailing plaintiff in an action under

Section 605 ofthe FCA is entitled to an award of"full costs." (Id at 5 (citing 47 U.S.C. §

605(e)(3)(B)(iii); Kingvision Pav-Per-View Ltd. v. Autar,426 F. Supp. 2d 59,66-68(E.D.N.Y.

2006)(discussing the scope of"full costs" under the statute)).) In support ofits request. Plaintiff

submitted a ledger ofcosts and invoices ofpayments to an investigative agency and process

servers. (Id (citing Riley Deck at 9-18).) Judge Tiscione determined that Plaintiff not be

rewarded for investigative costs because Plaintiff had failed to make the required showing of"(1)

the amount oftime necessary for the investigation;(2)how much the investigators charged per

hour; and(3)why the investigators are qualified to demand the requested rate." (Id (citing

Autar,426 F. Supp. 2d at 67(intemal quotation marks, citation, and brackets omitted); Joe Hand

Promotions. Inc. v. Elmore. No. 1 l-CV-3761(KAM),2013 WL 2352855, at *13(E.D.N.Y. May
29,2013)).) Judge Tiscione recommended awarding Plaintiffs pro hac vice fees because both

Plaintiffs attorney and the Defendant appear to be located in the State of California, evincing a

connection between the case and a foreign jurisdiction, (Id. at 6(citing Harty v. Par Builders.

M,,No. 12-CV-2246(OS),2016 WL 616397, at *5(S.D.N.Y. Feb. 16, 2016)).) Judge Tiscione

found the remaining costs reasonable. (Id.)

        No party has objected to the March 5 R&R and the time to do so has passed. See Fed. R.

Civ. P. 72(b)(2). Therefore, the court therefore reviews the March 5 R&R for clear error. See

Porter v. Potter. 219 F. App'x 112,113(2d Cir. 2007)(summary order)("[Fjailure to object

timely to a magistrate's report operates as a waiver of any furtherjudicial review ofthe

magistrate's decision." (internal quotation marks and citation omitted)); Gesualdi v. Mack

Excavation & Trailer Serv.. Inc.. No. 09-CV-2502(KAM)(JO), 2010 WL 985294, at *1

(E.D.N.Y. Mar. 15, 2010)("Where no objection to the[R&R]has been filed, the district court

need only satisfy itselfthat there is no clear error on the face ofthe record." (internal quotation

marks and citation omitted)).

       Finding no clear error, the court ADOPTS IN FULL the March 5 R&R(Dkt. 20).

Plaintiffs request for attorneys' fees is DENIED,but the court AWARDS Plaintiff costs in the

amoxmt of$1,043.45.

       SO ORDERED.
                                                                      s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                              ICHOLAS G. G
       March^ ,2019                                                  United States District Judge
